Citation Nr: 1514965	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  09-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, to include as secondary to service-connected PTSD.  

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for rheumatism (claimed as leg cramps).  

5.  Entitlement to service connection for restless leg syndrome.  

6.  Entitlement to service connection for residuals of a head injury.  

7.  Entitlement to service connection for a right jaw disability.  

8.  Entitlement to service connection for bilateral shoulder disabilities.  

9.  Entitlement to service connection for a right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome.  

10.  Entitlement to service connection for a left eye disability, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  

11.  Entitlement to service connection for osteoporosis.  

12.  Entitlement to service connection for Parkinson's disease.  

13.  Entitlement to service connection for multiple myeloma.  

14.  Entitlement to service connection for dehydration.  

15.  Entitlement to an initial higher (compensable) rating for a corneal abrasion of the left eye with blurry vision.  

16.  Entitlement to an initial rating higher than 10 percent for headaches.

17.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  

18.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

19.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.  

20.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

21.  Entitlement to specially adaptive housing or a special home adaption grant.  

22.  Whether there was clear and unmistakable error (CUE) in a February 1983 RO decision that denied service connection for headaches.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2008 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The December 2008 RO decision, in pertinent part, determined that new and material evidence had not been received to reopen claims for entitlement to service connection for an anxiety disorder (listed as a psychiatric disorder, other than PTSD); headaches; rheumatism (claimed as leg cramps); and for residuals of a head injury.  By this decision, the RO also granted service connection and a noncompensable rating for a corneal abrasion of the left eye with blurry vision, effective September 17, 2007, and denied service connection for insomnia, to include as secondary to service-connected PTSD; hypertension; restless leg syndrome; a right jaw disability; bilateral shoulder disabilities; and for a right eye disability, to include blurred vision and nerve palsy (listed as a right eye condition, to include blurred vision, also claimed as 6th cranial nerve palsy).  

In March 2013, the Board, in pertinent part, reopened and remanded the issues of entitlement to service connection for an anxiety disorder (listed as a psychiatric disorder, other than PTSD), to include as secondary to service-connected PTSD; entitlement to service connection for headaches; entitlement to service connection for rheumatism (claimed as leg cramps); and entitlement to service connection for residuals of a head injury.  The Board also, in pertinent part, remanded the issue of entitlement to an initial higher (compensable) rating for a corneal abrasion of the left eye with blurry vision, as well as the issues of entitlement to service connection for insomnia, to include as secondary to service-connected PTSD; hypertension, to include as secondary to service-connected PTSD; restless leg syndrome; a right jaw disability; bilateral shoulder disabilities; and for a right eye disability, to include blurred vision and nerve palsy.  

The May 2014 RO decision, in pertinent part, granted service connection and a 10 percent rating for headaches, effective March 6, 2007; granted service connection and a noncompensable rating for bilateral hearing loss, effective May 6, 2013; and granted service connection and a 10 percent rating for tinnitus, effective May 6, 2013.  By this decision, the RO also, in pertinent part denied service connection for osteoporosis; Parkinson's disease; multiple myeloma; bilateral cataracts; dehydration; bilateral dry eye syndrome; as well as entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound; entitlement to automobile and adaptive equipment or for adaptive equipment only; and entitlement to specially adaptive housing or a special home adaption grant.  The RO further denied the Veteran's claim that there was CUE in a February 1983 RO decision that denied service connection for headaches.  

The issues have been recharacterized to comport with the evidence of record.  

The Veteran has submitted additional evidence and statements since the most recent supplemental statements of the case (SSOCs).  In November 2014, he waived initial RO review of the additional submission.  See 38 C.F.R. § 20.1304(c) (2014).  He has continued to submit additional statements and evidence that, for the claims decided herein, are not pertinent or duplicative.  Furthermore, a waiver is presumed for the issues on appeal arising out of the May 2014 decision.  Thus, a remand for another SSOC is not necessary for the claims decided herein.

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to service connection for rheumatism (claimed as leg cramps); entitlement to service connection for restless leg syndrome; entitlement to service connection for residuals of a head injury; entitlement to service connection for a right jaw disability; entitlement to service connection for a right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome; entitlement to service connection for a left eye disability, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome; entitlement to an initial higher (compensable) rating for a corneal abrasion of the left eye with blurry vision; entitlement to an initial rating higher than 10 percent for headaches; entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound; entitlement to automobile and adaptive equipment or adaptive equipment only; and entitlement to specially adaptive housing or a special home adaption grant, are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is attributable to his service-connected PTSD.  

2.  The Veteran's insomnia is attributable to his service-connected PTSD.  

3.  The Veteran's bilateral shoulder disabilities had their onset in service.  

4.  The Veteran does not currently have osteoporosis.  

5.  The Veteran does not currently have Parkinson's disease.  

6.  The Veteran does not currently have multiple myeloma.  

7.  The Veteran does not currently have a disorder diagnosed as dehydration.  

8.  The Veteran's bilateral hearing loss is manifested by no worse than auditory acuity Level III in the right ear and auditory acuity Level I in the left ear.  

9.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

10.  A December 1984 Board decision subsumed a February 1983 RO rating decision that denied service connection for headaches; thus, the February 1983 decision is not a final decision that can be challenged on a CUE basis.  


CONCLUSIONS OF LAW

1.  An anxiety disorder is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  Insomnia is proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

3.  The criteria for service connection for bilateral shoulder disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for osteoporosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7.  The criteria for service connection for dehydration have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for an initial higher compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).  

9.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

10.  The Board lacks jurisdiction to address the appeal of the issue of whether the RO committed CUE in a February 1983 decision that denied entitlement to service connection for headaches.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104; Hillyard v. Shinseki, 695 F.3d 1257, 1260 (Fed. Cir. 2012); Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard July 2013 and October 2013 letters satisfied the duty to notify provisions for the claims of service connection for osteoporosis, Parkinson's disease, multiple myeloma, and dehydration, as well as the claim for a higher (compensable) rating for bilateral hearing loss.  In any case, the appeal, as to the issue of a higher (compensable) rating for bilateral hearing loss arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  With respect to the Veteran's claim for an initial rating higher than 10 percent for tinnitus, as explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Accordingly, no further development of the record is required for this claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  

The Veteran was provided with a VA audiological examination in August 2013.  The examination is sufficient evidence for deciding the claim for a higher (compensable) rating for bilateral hearing loss.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.

Although VA examinations or opinions were not provided in connection with the Veteran's claims of service connection for osteoporosis, Parkinson's disease, multiple myeloma, and dehydration, the Board finds that examinations are not necessary to make a decision on those claims.  As explained in the analysis below, the record does not contain competent lay or medical evidence of such current diagnosed disabilities or recurrent symptoms of such disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the VA's duty to assist has been met for these claims.  

II. Analysis-Service Connection Claims

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

An Anxiety Disorder and Insomnia

The Veteran is service connected for PTSD.  He is also service connected for headaches; a corneal abrasion of the left eye with blurry vision; bilateral hearing loss; and for tinnitus.  The Veteran essentially contends that he has a psychiatric disorder, other than PTSD, and insomnia that are related to service.  He essentially indicates that he suffered from psychiatric problems and sleep problems during service and since service.  He also asserts, alternatively, that he has a psychiatric disorder, other than PTSD, as well as insomnia, that are related to his service-connected PTSD.  

The Veteran's service treatment records include references to possible psychiatric problems and sleep problems.  On a medical history form at the time of a September 1965 separation examination, the Veteran checked that he had frequent trouble sleeping, as well as nervous trouble.  The reviewing examiner indicated that the Veteran was a light sleeper and that he reported that noise would cause him to awaken.  It was noted that there was no sequela.  There was no specific reference to a psychiatric disorder.  The objective September 1965 separation examination report included notations that the Veteran's psychiatric and neurological evaluations were normal.  The examiner indicated that the Veteran was a light sleeper, that noises would awaken him, and that there was no sequela.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric disorders, including PTSD and an anxiety disorder.  Such records also show treatment for sleep problems.  

For example, a September 1981 treatment entry from the Northwest Psychiatric Clinic indicated that the Veteran suffered from anxiety and tension.  A July 1981 statement from J. M. Tobin, M.D., noted that the Veteran had been under his care since February 1981.  Dr. Tobin stated that the Veteran experienced anxiety, tension, anger, and some memory difficulties.  A September 1981 report from Dr. Tobin related that the Veteran's symptoms included anxiety and tension.  The diagnoses included a generalized anxiety syndrome.

A September 1992 treatment entry from S. A. Obaid, M.D. indicated diagnoses including chronic anxiety and a personality disorder.  A June 1994 treatment entry from Dr. Obaid indicated diagnoses that included chronic anxiety and personality disorders.  A March 2001 treatment report from Dr. Obaid related an assessment that included a chronic anxiety disorder with a personality disorder.  

An October 2008 VA psychiatric examination report noted diagnoses of PTSD, mild; obsessive-compulsive disorder, mild; and a personality disorder, not otherwise specified, with paranoid and schizoid features.  

A January 2009 statement from Dr. Obaid reported that the Veteran was known to him with an extensive, long-standing medical history as outlined in clinical documentation previously submitted.  Dr. Obaid indicated that the Veteran suffered chronically from anxiety and insomnia which, he believed, were all due to PTSD.  Dr. Obaid requested that such underlying facts, as well as the Veteran's case in general, be reconsidered in a decision providing an extension of benefits or coverage to the Veteran in light of the above listed diagnoses.  

An August 2011 VA psychiatric examination report related diagnoses of PTSD and a mixed personality disorder, with paranoid, obsessive-compulsive, and schizoid features.  The examiner reported that a depressed mood, anxiety, and chronic sleep impairment, were all symptoms of the Veteran's diagnosed disorders.  

A May 2013 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was PTSD.  The examiner reported that anxiety and chronic sleep impairment were symptoms of the Veteran's diagnosed PTSD.  The examiner commented that it was more likely than not that the Veteran's chronic anxiety and insomnia were manifestations of PTSD and were not separate conditions.  The examiner stated that both symptoms were part of the Veteran's service-connected PTSD.  

The Board observes that that a January 2009 statement from Dr. Obaid indicated that the Veteran suffered chronically from anxiety and insomnia which, he believed, were all due to PTSD.  The Board notes that there is no indication that Dr. Obaid reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the Board observes that Dr. Obaid's opinion is consistent with other medical evidence of record.  An August 2011 VA psychiatric examination report noted that the Veteran's anxiety and chronic sleep impairment were symptoms of his diagnosed PTSD, and a mixed personality disorder, with paranoid, obsessive-compulsive, and schizoid features.  Additionally, a VA examiner, pursuant to the May 2013 VA psychiatric examination, after a review of the Veteran's claims file, specifically found that it was more likely than not that the Veteran's chronic anxiety and insomnia were manifestations of PTSD.  

The Board observes that Dr. Obaid, as well as a VA examiner, pursuant to the May 2013 VA psychiatric examination report, have both indicated that the Veteran's anxiety disorder and insomnia are related, at least in part, to his service-connected PTSD.  Based on the totality of the evidence, the Board finds that the Veteran's current anxiety disorder and insomnia are due, at least in part, to his service-connected PTSD.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board therefore finds that the Veteran's anxiety disorder and insomnia are due to or the result of his service-connected PTSD.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  

With respect to whether service connection for any other psychiatric disorder is warranted, the Board finds that it is not.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has been diagnosed with disorders such as a depressed mood; schizophrenia by history, not demonstrated; an obsessive-compulsive disorder; and a personality disorder, with paranoid, obsessive-compulsive, and schizoid features, only his anxiety disorder has been directly attributed to his service-connected PTSD.  The preponderance of the evidence is against any other psychiatric disorder being related to service or as secondary to service-connected disability.  Additionally, the Board notes that pursuant to 38 C.F.R. § 4.9 (2014), personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  

Bilateral Shoulder Disabilities

The Veteran essentially contends that he has bilateral shoulder disabilities that are related to service.  He specifically maintains that his job as a welder during service caused a lot of stress on his shoulders due to working in an overhead position.  The Veteran asserts he has suffered from bilateral shoulder problems since service.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any right or left shoulder problems.  

Post-service private and VA treatment records show treatment for right and left shoulder problems, including surgery, on numerous occasions.  

For example, a treatment report from Douglas Motors, apparently dated in April 1968, indicated that the Veteran was treated for rheumatoid arthritis and that x-rays taken of joints, including both shoulders, were all negative.  It was noted that the Veteran was seen in the medical clinic in March 1968 and in the rheumatology clinic in April 1968.  A March 1969 treatment report from Victory Memorial Hospital related final diagnoses that included arthritis.  A July 1981 treatment entry from Northwest Psychiatric Clinic indicated that the Veteran was treated for disorders including right and left shoulder complaints.  

A December 2007 statement from T. L. Berg, M.D., noted that the Veteran was seen for a chief complaint of shoulder pain.  The Veteran reported that he had shoulder problems dating back to 1967.  The assessment was right shoulder rotator cuff tear versus tendonitis and acromioclavicular joint degenerative joint disease.  A June 2008 operative report from Dr. Obaid indicated that the Veteran underwent an arthroscopic subacromial decompression and distal clavicle resection of the right shoulder with arthroscopic rotator cuff repair.  The postoperative diagnosis was chronic right shoulder pain with a probable rotator cuff tear.  

A November 2008 operative summary from Dr. Berg indicated that the Veteran underwent arthroscopic subacromial decompression, arthroscopic distal clavicle resection, and an arthroscopic rotator cuff repair of the left shoulder.  The postoperative diagnosis was symptomatic left rotator cuff tear.  Another November 2008 statement from Dr. Berg noted that the Veteran had been under his care for bilateral rotator cuff tears.  Dr. Berg stated that the Veteran had suffered from shoulder pain since his service-related shoulder injuries while in the Air Force in the 1960s.  Dr. Berg maintained that the Veteran had gone on to develop rotator cuff tears, which appeared to be related to his original injuries.  

A May 2013 VA examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that in his job as a welder during service, he worked in an overhead position while working on aircraft.  He stated that such work caused a lot of stress on his shoulders.  The examiner reported that the Veteran stated that he underwent bilateral arthroscopic surgery on his shoulders in June 2008 and September 2008 by Dr. Berg, an orthopedic surgeon.  The examiner maintained that he could not find any orthopedic evaluations or operative reports in the Veteran's claims file.  It was noted that an April 1988 reported from the Centre Psychological Service indicated that the Veteran had a shoulder injury since a 1975 truck accident.  The diagnoses were bilateral shoulder acromioclavicular joint arthritis.  The examiner commented that it was less likely than not that the Veteran's current shoulder conditions were related to his military service.  The examiner stated that there was a lack of documentation of any shoulder problems during the Veteran's period of military service.  

The Board notes that the Veteran's service treatment records do not specifically show treatment for right and left shoulder problems during service.  Post-service treatment records show right and left shoulder complaints since at least 1968, which is only three years after the Veteran's separation from service.  There is one negative medical opinion of record.  A VA examiner, pursuant to a May 2013 VA shoulder and arm conditions examination report, commented, after a review of the claims file, that it was less likely than not that the Veteran's current shoulder conditions were related to his military service.  The examiner stated that there was a lack of documentation of any shoulder problems during the Veteran's period of military service.  The Board observes that the examiner apparently based his opinion on the lack of documentation of any right and left shoulder problems during the Veteran's period of service.  However, the examiner did not specifically address the Veteran's lay reports of bilateral shoulder problems during and since service.  The Veteran is competent to report right and left shoulder problems during service and since service.  See Davidson, 581 F.3d at 1313.  

Additionally, the VA examiner reported that the Veteran stated that he underwent bilateral arthroscopic surgery on his shoulders in June 2008 and September 2008 by Dr. Berg, an orthopedic surgeon.  The examiner maintained that he could not find any orthopedic evaluations or operative reports in the Veteran's claims file.  However, the Board notes that there are operative reports of record, as noted above, showing that the Veteran underwent right shoulder surgery in June 2008 and left shoulder surgery in November 2008.  Therefore, it is unclear if the VA examiner's opinion was based on an accurate history.  Consequently, the Board finds that the VA examiner's opinion has little probative value in this matter.  

The Board observes that there is one positive opinion of record.  A November 2008 statement from Dr. Berg indicated that the Veteran had suffered from shoulder pain since his service-related shoulder injuries while in the Air Force in the 1960s.  Dr. Berg maintained that the Veteran had gone on to develop rotator cuff tears, which appeared to be related to his original injuries.  The Board notes that there is no specific indication that Dr. Berg reviewed the Veteran's claims file.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez, 22 Vet. App. at 295.  However, Dr. Berg's opinion is more consistent with the evidence of record, including the Veteran's treatment for shoulder complaints within several years after service.  Dr. Berg also seemed to take into account the Veteran's reports of bilateral shoulder problems during and since service.  Therefore, the Board finds that Dr. Berg's opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).

In light of the lesser evidentiary value of the May 2013 VA examination report, and the persuasiveness of the positive opinion from Dr. Berg, the Board concludes that, at the least, the evidence is in equipoise as to whether the claimed bilateral shoulder disabilities are related to the Veteran's period of service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has bilateral shoulder disabilities that had their onset during his period of service.  Therefore, service connection for bilateral shoulder disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address secondary service connection.  

Osteoporosis, Parkinson's Disease, Multiple Myeloma, and Dehydration

The Veteran essentially contends that he has osteoporosis, Parkinson's disease, multiple myeloma, and dehydration that are all related to service.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of osteoporosis, Parkinson's disease, multiple myeloma, or for dehydration.  

Post-service private and VA treatment records also do not show treatment for osteoporosis, Parkinson's disease, multiple myeloma, or dehydration.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no current osteoporosis, Parkinson's disease, multiple myeloma or dehydration.  

The Veteran essentially alleges that he has osteoporosis, Parkinson's disease, multiple myeloma and dehydration that had their onset during his period of service.  The Board observes that the Veteran is competent to report symptoms that he thought were indicative of osteoporosis, Parkinson's disease, multiple myeloma and dehydration during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

Here, the preponderance of the evidence is against the claims of service connection for osteoporosis, Parkinson's disease, multiple myeloma, and dehydration.  The evidence does not reflect that the Veteran has these claimed disabilities and he has not presented sufficient evidence of experiencing possible recurrent symptoms such that a VA examination would be warranted.  As there is no doubt to be resolved, service connection is not warranted for these four claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis-Rating Claims

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  


Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

A January August 2013 VA audiological examination report revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
40
65
70
LEFT
N/A
5
5
50
65

The average pure tone threshold in the Veteran's right ear was 44 decibels and the speech recognition ability, using the Maryland CNC Test, was 80 percent.  The average pure tone threshold in the Veteran's left ear was 31 decibels and the speech recognition ability, using the Maryland CNC Test, was 96 percent.  The examiner indicated that the Veteran had sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.  The examiner stated that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.  The examiner reported that the Veteran reported that he had to watch people's faces when they were talking to help him understand what they are saying.  It was noted that the Veteran indicated that he would read limps on multiple occasions.  

The Board notes that the August 2013 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level III in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, those findings would also warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the assigned zero percent (noncompensable) rating.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

In sum, the preponderance of the evidence is against the claim for entitlement to an initial higher compensable rating for bilateral hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  

Tinnitus

The Veteran claims that his service-connected tinnitus warrants a rating greater than 10 percent.  In a March 2014 rating decision, the RO granted service connection and a 10 percent rating for tinnitus, effective May 6, 2013.  

The Veteran's tinnitus is rated under Diagnostic Code 6260, which allows for a maximum schedular rating of 10 percent.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a single evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  This interpretation of the diagnostic code was affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in the case of Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In that case, the Federal Circuit concluded that VA's interpretation of 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral, was permissible.  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for more than a 10 percent schedular rating for his service-connected tinnitus must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Extraschedular Consideration

The above determinations are based upon consideration of applicable rating provisions.  As to hearing loss, the August 2013 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that he has to watch people's lips sometimes in order to understand what they are saying.  The effects do not show an unusual disability picture, as they are predicated on the symptom of hearing loss, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability have been accurately reflected by the schedular criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The evidence also shows that the Veteran's service-connected tinnitus results in bilateral constant ringing in the ears; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms as tinnitus contemplates ringing in the ears.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for service-connected tinnitus is adequate, and referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 111; 38 C.F.R. § 3.321(b)(1).  

Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

III-CUE

When a determination of the RO is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104; see also Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) ("when a Veteran timely appeals an RO determination to the Board, and the Board affirms that determination, the RO determination is regarded as subsumed by the Board's decision.").  

The Veteran contends, essentially, that a February 1983 RO decision that denied service connection for headaches, was clearly and unmistakably erroneous.  He specifically reports that service connection for headaches should have been granted from the time of his separation from service.  

Historically, in June 1981, the Veteran filed a claim for service connection for headaches.  In July 1981, the RO denied service connection for disorders, including headaches.  The Veteran eventually appealed that decision.  In a February 1983 rating decision, the RO continued to deny the claims, seemingly to include headaches.  In any case, service connection for headaches was also denied by the RO in a February 1983 statement of the case.

Significantly, a December 1984 Board decision addressed the issues appealed, including service connection for headaches.  The Board denied service connection for headaches in that decision.  Thus, the RO's determination, both in July 1981 and February 1983, was affirmed and the Board decision subsumed that determination.  Consequently, the Veteran may not raise a challenge to the determination with the RO.  "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board of Veterans' Appeals)."  Id. (citing Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  

Consequently, as the February 1983 decision is not final as it was subsumed by the December 1984 Board decision, the Board will dismiss this aspect of the Veteran's appeal for lack of jurisdiction.  


ORDER

Service connection for an anxiety disorder, as secondary to PTSD, is granted.  

Service connection for insomnia, as secondary to PTSD, is granted.  

Service connection for bilateral shoulder disabilities is granted.  

Service connection for osteoporosis is denied.  

Service connection for Parkinson's disease is denied.  

Service connection for multiple myeloma is denied.  

Service connection for dehydration is denied.  

An initial higher (compensable) rating for bilateral hearing loss is denied.  

An initial rating higher than 10 percent for tinnitus is denied.  

The appeal of the issue of whether the RO committed CUE in a February 1983 RO decision that denied service connection for headaches, is dismissed.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to service connection for rheumatism (claimed as leg cramps); entitlement to service connection for restless leg syndrome; entitlement to service connection for residuals of a head injury; entitlement to service connection for a right jaw disability; entitlement to service connection for a right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome; entitlement to service connection for a left eye disability, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome; entitlement to an initial higher (compensable) rating for a corneal abrasion of the left eye with blurry vision; entitlement to an initial rating higher than 10 percent for headaches; entitlement to SMC based on the need for regular aid and attendance of another person or by reason of being housebound; entitlement to automobile and adaptive equipment or adaptive equipment only; and entitlement to specially adaptive housing or a special home adaption grant.  

The case was previously remanded by the Board in March 2013, partly to afford the Veteran a VA psychiatric examination to determine whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that his hypertension was caused by or aggravated by service-connected PTSD.  

Pursuant to the Board remand, a May 2014 medical opinion was obtained by a VA physician as to the issue of entitlement to service connection for hypertension, to include as secondary to PTSD.  The physician indicated that the Veteran's claims file was reviewed.  The physician reported that he had reviewed the conflicting medical evidence.  The physician commented that the Veteran's hypertension was not caused by, the result of, or aggravated by, his military service, including his service-connected PTSD.  The physician stated that the Veteran's hypertension did not start until 2005, which made direct service connection impossible.  The physician also indicated that hypertension was a common problem in people with above the age of sixty regardless of a diagnosis of PTSD.  The physician indicated that, at diagnosis, the Veteran was treated with Adacand and that he was recently noted to be on such medication with good blood pressure control.  The physician maintained that such good control would mean that the Veteran's PTSD did not cause any increase in his need for, or use of, blood pressure medication.  The physician stated that even if the Veteran had an increase in the need for blood pressure medications, the most likely cause would be aging.  

The Board observes that the Veteran was supposed to be afforded a VA examination, but only a VA physician opinion was obtained.  Additionally, the physician stated that the Veteran's hypertension began in 2005.  However, the Veteran was noted to have elevated blood pressure on several occasions prior to 2005.  For example, a March 1991 report from Dr. Obaid related an assessment that included elevated blood pressure for the first time.  A February 2002 treatment report from the Victory Medical Center related an assessment that included elevated blood pressure.  Additionally, the physician did not address a January 2009 statement from Dr. Obaid that indicated that the Veteran suffered from hypertension, which he believed was due to his PTSD.  

The March 2013 Board remand also indicated that the Veteran should be afforded an examination to determine whether he had residuals of a head injury, rheumatism (claimed as leg cramps), and/or restless leg syndrome.  If any of those disorders were diagnosed, the examiner was to determine whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current residuals of a head injury, rheumatism (claimed as leg cramps), or restless leg syndrome, were related to an injury, disease, or event in service.  

As to the issue of entitlement to service connection for residuals of a head injury, the Veteran was afforded a VA traumatic brain injury examination in May 2013.  There was a notation that the Veteran's claims file was reviewed.  As to a diagnosis, the examiner indicated that the Veteran did not have a traumatic brain injury or any residuals of a traumatic brain injury.  However, the examiner also indicated that the Veteran did have subjective symptoms, or any mental, physical or neurological conditions or residuals attributable to a traumatic brain injury.  The examiner specifically indicated that the Veteran had headaches.  The examiner commented that it was less likely as not that the Veteran suffered a traumatic brain injury in military service.  The examiner stated that there was a lack of documentation of a head injury during the Veteran's military service and a lack of documentation during the first five years after his military service.  

The Board observes that the May 2013 VA traumatic brain injury examination report is somewhat inconsistent in that the examiner indicated that the Veteran did not have a traumatic brain injury or any residuals of a traumatic brain injury, but that he also had headaches that were symptoms of a traumatic brain injury.  Additionally, the examiner did not address the fact that the Veteran had been diagnosed with cerebral atrophy pursuant to an April 2008 treatment report from Sacred Heart Hospital.  Additionally, the examiner did not specifically address reports by the Veteran that he suffered a head injury during service and residuals of a head injury since service.  The Veteran is competent to report a head injury in service, continuous symptoms that he thought were related to a head injury since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  

As to the issues of entitlement to service connection for rheumatism (claimed as leg cramps) and restless leg syndrome, the Veteran was afforded a VA non-degenerative arthritis and dysbaric osteonecrosis examination in May 2013.  There was a notation that the Veteran's claims file was reviewed.  The diagnosis was myofascial strain syndrome.  The examiner indicated that there was no pathological diagnosis of any ongoing leg cramps or current findings of any leg cramps.  The examiner also stated that there was no pathological diagnosis of restless leg syndrome.  The examiner maintained that no opinion was needed for those conditions.  

The Board observes that the examiner stated that there was no pathological diagnosis of any ongoing leg cramps or current findings of any leg cramps, as well as no pathological diagnosis of restless leg syndrome.  The Board notes, however, that the Veteran has been diagnosed with restless leg syndrome on numerous occasions.  For example, a June 2008 report from Oakleaf Surgical Hospital (apparently dictated by Dr. Obaid) related diagnoses including restless legs.  An August 2013 treatment report from the Eau Claire Medical Clinic, Hamilton, related a past medical history that included restless legs syndrome.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain, 21 Vet. App. at 321.  Additionally, the Board notes that the VA examiner did not address the reports by the Veteran of bilateral leg problems during service and since service.  See Davidson, 581 F.3d at 1313.  

As to the issue of entitlement to service connection for a right jaw disability, the March 2013 Board remand indicated that an opinion by an examiner should be obtained to determine whether the restriction in mandibular movement (right jaw disability) as shown on VA dental examination report in February 2012 was the result of an injury, disease, or event in service.  

A May 2013 VA physician statement indicated that the Veteran's claims file was reviewed.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no documentation of a temporomandibular disability in the Veteran's military service and there was not enough documentation to suggest that any jaw disability was related to his military service.  The examiner did not address the Veteran's reports of a right jaw problem during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the deficiencies with the VA physician opinions and examination reports above, the Board finds Veteran has not been afforded adequate VA examinations as to his claims for hypertension, to include as secondary to service-connected PTSD; rheumatism (claimed as leg cramps); restless leg syndrome; residuals of a head injury; and a right jaw disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the issue of entitlement to service connection for a right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome, and entitlement to service connection for a left eye disability, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome, there are multiple opinions of record.  

In the March 2013 remand, the Board indicated that an opinion by an examiner should be obtained to determine whether right eye ptosis was related to the Veteran's duties as a welder in service, including irrigation of the eyes because of exposure to dust or symptoms of a burning sensation over a period of a year.  

Pursuant to that remand, an August 2013 VA eye conditions examination included a notation that the Veteran's claims file was reviewed.  The diagnosis was ptosis of the right eyelid; incomplete lid closure of the left eye; and 6th nerve palsy of the left eye; and nuclear sclerotic cataracts.  The examiner indicated that the Veteran's ptosis of the right eye was not caused by or the result of welding of flash burns to the cornea in the service.  The examiner stated that a drooping eyelid was most often due to weakness of the muscle that raises the eyelid, damage to nerves that control that muscle, or looseness of the skin of the upper eyelid.  It was noted that a drooping eyelid could be caused by the normal aging process, or it could be present before birth, or it could be the result of an injury or disease.  

The examiner stated that as a welder, flash burns were caused when a surge of ultraviolet light hits the eye from the welding arc causing a sunburn-like condition on the cornea.  The examiner reported that a welder's flash was very painful and was often accompanied by watery eyes, swelling, light sensitivity, and a gritty feeling under the eyelid.  The examiner maintained, after citing a medical treatise, that welding flashes did not affect lid function and that, therefore, would not cause a lid ptosis.  It was noted that installation of eye drops to treat dry eyes, dust, or welding flash burns also would not cause a permanent ptosis or damage to the eyelid.  The examiner commented that the Veteran's right eyelid ptosis was not related to his duties as a welder during service.  

Additionally, in an April 2014 addendum, the same examiner stated that the Veteran had normal aging nuclear sclerotic cataracts and that they were not caused and aggravated by his duties as being a welder in the service.  It was noted that he had cataracts that were age appropriate and that would have formed whether he was a welder or not.  The examiner maintained that none of the Veteran's eye conditions were caused by the Veteran's duties as a welder during service, including as a result of irrigation of the eyes because of dust or symptoms of a burning sensation over the period of a year.  The examiner further indicated that the Veteran's eye conditions were not caused or aggravated by his service-connected headaches.  The examiner stated that the Veteran had ptosis and 6th nerve palsy which were the result of permanent nerve damage and that headaches did not cause or aggravate permanent nerve damage.  In a May 2014 addendum, the examiner essentially restated that same information as in the April 2014 addendum.  

The Board observes that the August 2013 VA eye conditions examination, to include the April 2014 and May 2014 addendums, did not address the Veteran's continuing reports of right eye and left eye problems since service.  See Davidson, 581 F.3d at 1313.  Additionally, the August 2013 VA eye examination report did not indicate a diagnosis of dry eye syndrome, but the Veteran has been diagnosed with dry eyes.  For example, December 2011 and August 2012 reports from the Chippewa Valley Eye Clinic indicate assessments including dry eyes.  See McClain, 21 Vet. App. at 321.  Additionally, as discussed next, the Veteran has alleged that his service-connected corneal abrasion of the left eye with blurry vision has worsened.  In light of the above, the Board finds that the Veteran should also be afforded a new examination as to his claims of service connection for a right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome, and entitlement to service connection for a left eye disability, to include other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

As to the Veteran's claims for higher ratings for a corneal abrasion of the left eye with blurry vision and for headaches, the Board notes that the Veteran was last afforded a VA eye conditions examination in August 2013 and a VA headaches examination in May 2013.  Since those examinations, in multiple statements, the Veteran has indicated that those service-connected disorders had worsened.  Therefore, the record raises a question as to the current severity of his service-connected left eye disability and headaches.  As such, the Board finds it necessary to remand these matters to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for SMC based on the need for regular aid and attendance of another person or by reason of being housebound, the Board noes that the Veteran has not been afforded an examination as to his claim.  The Board finds that such an examination should be scheduled on remand.

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

The Board also notes that as the Veteran's claims for entitlement to automobile and adaptive equipment or adaptive equipment only and for entitlement to specially adaptive housing or a special home adaption grant, are inextricably intertwined with his claims for a higher rating for a corneal abrasion of the left eye with blurry vision, as well as his claims for service connection for right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome, and entitlement to service connection for a left eye disability, to include other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome, those matters should be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his claimed disabilities since January 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the likely etiology of his claimed hypertension, to include as secondary to service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to or had its onset during his period of service. 

The examiner must further opine as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed residuals of a head injury and right jaw disability.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a head injury and right jaw disabilities, to temporomandibular joint disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently residuals of a head injury and right jaw disabilities, to include temporomandibular joint disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of a head injury during service, his reports of treatment for dental problems during service, and his reports of symptoms he thought were related to a head injury, as well as his reports of right jaw problems, since service.  

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed rheumatism (claimed as leg cramps) and restless leg syndrome.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg and left leg disabilities, to include arthritis, rheumatoid arthritis, and restless leg syndrome.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right leg and left leg disabilities, to include arthritis, rheumatoid arthritis, and restless leg syndrome are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right and left leg complaints during service, including his report of cramps in his legs, as well as his reports of right and leg problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination to determine the likely etiology of his claimed right eye disability, to include blurred vision, nerve palsy, cataracts, and dry eye syndrome, and entitlement to service connection for a left eye disability, to include other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all right eye disabilities, to include nerve palsy, cataracts, and dry eye syndrome, and all left eye disabilities, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed right eye disabilities, to include nerve palsy, cataracts, and dry eye syndrome, and all left eye disabilities, other than a corneal abrasion of the left eye with blurry vision, to include cataracts and dry eye syndrome, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for eye problems during service as well as his reports of right and left eye problems since service

The examiner must further opine as to whether the Veteran's service-connected headaches caused or aggravated any diagnosed right eye disabilities, and left eye disabilities, other than a corneal abrasion of the left eye with blurry vision.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his corneal abrasion of the left eye with blurry vision.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected hiatal corneal abrasion of the left eye with blurry vision should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of headaches.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected headaches should be reported in detail.

The examination report must include a complete rationale for all opinions expressed.

9.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether any of his service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  In this regard, if the Veteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner must specifically comment as to whether the Veteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.

10.  Finally, readjudicate the issues remaining on appeal.  If the any of the benefits sought remain denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


